DETAILED ACTION
	This Office Action is in response to an Application, filed 05 October 2021, wherein Claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 20, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the following limitations: “The system of claim 1 wherein the instructions further configure the processor to: allow the users to complete a subset […] allow the users to extend […] allow the users to skip some of […]”. This claim is unclear because there are an infinite number of ways to “allow” something to happen including doing nothing at all. Further, the use of the verb allow renders the claim unclear because one of ordinary skill in the art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claims, and/or what would be required for purposes of infringement. 

Claims 15, 20, and 21 are unclear under the same rationale as Claim 13 for reciting the verb ”allow”. 

The term “entertaining way” in claim 25 is a relative term that renders the claim indefinite. The term “entertaining way” is not defined by the claimed, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “entertaining way” is a subjective term that would vary from person to person. The specification and claims do not define the term and/or how the claimed invention is designed to train individuals in “an entertaining way”. For at least these reasons the claim is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 is directed to a statutory category, specifically, claim 1 is directed to a system.
Claim 1 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas and/or can be performed mentally, the limitations reciting:
“	provide a plurality of tracks, wherein each track includes a set of activities and wherein:
		the activities are programmed to address a specific goal,
		the activities are arranged in subsets such that the number and difficulty level of activities increase as the users progress through the subsets,
		the activities are gradually made available to the users based on progress made by the users in building their skills, and
		the activities include links to studies about the activities directly accessible by the users;
	provide an initial happiness level and a track from the plurality of tracks to a user based on a self-assessment completed by the user;
	receive from the user, after completing each of the activities from a track, a post including the completed activity and data added by the user to the post;
	monitor progress of the user based on self-assessments periodically completed by the user, wherein each self-assessment includes:
		a happiness score determined based on a first set of rules; and
		a recommended track selected for the user based on a second set of rules;
	modify the track based on the self-assessments;
	suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a third set of rules;
	generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation cover certain methods of organizing human activity and/or can be performed mentally. Specifically, the limitations cover managing personal behavior or relations or interactions between people. For example, a life coach, fitness coach, or a therapist interacting with a patient/client. The Life/fitness Coach or Therapist providing their client with a variety of paths to achieve a desired goal, the paths each including multiple steps/activities to help the user achieve their desired goal. Then giving the client feedback and further recommendations based on the user completing self-assessments. The Life/fitness Coach or Therapist further monitoring the client’s progress and modifying the client’s future activity path based on the monitoring. Finally, providing the user with feedback showing how certain things/people are impacting the user. Accordingly, the Examiner finds that the claim recites and abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: A system for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: provide the online service via a network to a plurality computing devices used by users to interact with the online service via the network; a self-assessment completed by the user upon signing up for the online service; wherein the post is marked by the user as private or publishable to other users following the track to offer comments; store the posts in a profile of the user to allow the user to subsequently search the posts based on skills and tracks for reflection; wherein the followers and the user share posts and socialize around shared contextual activity posts; wherein the online service optimizes the activities based on the happiness graph. The system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. The limitations describing and pertaining to the online service are generally linking the use of the judicial exception to a field of use (i.e. online service). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional element limitations are not indicative of integration into a practical application because they fail to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely using generic computing elements as a tool to perform the abstract idea, and generally linking the abstract idea to a particular field of use. Therefore, the Examiner finds that the claim as a whole does not amount to significantly more than the abstract idea. Accordingly, the Examiner concludes that Claim 1 is not patent eligible.

As to Claim 2, the claim is asking the user questions, receiving answers, and generating scores based on the answers which are further part of the abstract idea identified above in the independent because it is still covered under the managing personal behavior and steps that may be performed mentally. As to Claim 3, the claim states how the first answers selected are different than the second answers which is further part of the identified abstract idea. Claim 4 further describes the generated happiness score of claim 2 as being an average of the other two scores which is still abstract because it can be done mentally. As to Claim 5, the claim is asking the user questions, receiving answers, assigning weights to the answers, generating scores , and selecting based on the highest score which are further part of the abstract idea identified above in the independent because they are abstract steps that cover managing personal behavior and steps done mentally. Claims 6-8 recite multiple generating and suggesting steps that can be done mentally by the life/fitness coach and communicated to their client. Claims 9-11 are presenting questions to the user, receiving answers, and assessing the user’s affinity and skill levels by generating profiles to show as much, as indicating the information to the user – which is in lines with the identified abstract idea because the life/fitness coach asking client questions, taking inputs from their client, generating an assessment based on the answers, and communicating the results to their client. Claim 12 further limits the areas to which the activities in the tracks pertain and therefore do not change the conclusions of the analysis. Claim 13 further claims providing rewards to users based on user activity which is still covered under managing personal behavior example given above. Claims 14 and 15 further describe providing activities to the user in a timed manner, providing guidance on the tasks, and rewarding the user for completing the suggested tasks which is still covered under managing personal behavior example given above. Claims 16 and 19 provide various example of activities and therefore do not change the conclusions of the analysis. Claim 17 provides the user with alternative suggested tasks which is still covered under managing personal behavior example given above. Claim 18 merely states the number of activities is configurable and therefore does not change the conclusions of the analysis. Claims 20 and 21 are suggesting activities to the user which is still covered under managing personal behavior example given above. Claim 22 is receiving user inputs and recommending activities for the user based upon it which is abstract for the same rationale as claim 1 above. Claim 23 further limits the personal data to various options and therefore do not change the conclusions of the analysis. Claim 24 further provides examples of the skills in claim 1 and therefore do not change the conclusions of the analysis. Claim 25 merely describes the activities as being entertaining to the user which fall s in line with the abstract idea(s) identified above for Claim 1. Claim 26 is ineligible under the rationale provided above for Claims 1 and 2. Claims 27 and 28 are ineligible under the rationale provided above for Claims 1 and 5. Claim 29 is ineligible under the rationale provided above for Claims 1, 9, and 10. Claim 30 is ineligible under the rationale provided above for Claims 1 and 11. 

In conclusion, Claims 1-30 when analyzed as a whole are held to be ineligible under 35 USC 101 because the claims fail to use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Allowable Subject Matter

Claims 1-30 are allowable over the prior art.
The closest prior art:
Cuthbert (US 20130216989) discloses a personalized platform for assisting a user in changing their behaviors. The online platform provides a social aspect to share tasks, inspiration, etc. The platform allows a user to track their progress in completing objectives towards their goals. The reference includes aspects of gamification.

Coleman (US 20150351655) discloses an adaptive brain training computer application that utilizes user feedback to assist the user through various brain exercises. The exercises/activities can be increased by the system based on varying levels of difficulties and/or user progress.

Chelst (US 20140274413) discloses a customized gamification application to reward users for accomplishing their goals on the application. The application also contains a social aspect for connecting with other users who also use the platform that have similar demographics and other information with regard to the user.

Anderson (US 20140032234) discloses a health and wellness social network to assist a user in improving their overall wellbeing using gamification principles and social networking techniques.

Bindler et al. (US 20030059750) discloses network-based psychological services that put users through rigorous assessments to determine their mental health states, cognitive styles and skills, how they handle things, etc. in order to assist in treating a client.

Orbach (US 20110183305) discloses a system for assisting users in modifying their unwanted behaviors to achieve a better overall wellbeing by performing a series of activities.

NPL “Gamification and serious games for personalized health” by McCallum, discloses the state of the art with gamification and specifically health-based games to reward users on their journey to bettering themselves.

Merzenich et al. (US 9302179) discloses neuroplasticity games for addictions that use gamification principles to assist a user in improving mental health. The system provides questionnaires to assess various mental aspects of the users.

Schirmer et al. (US 20030154212) discloses a system that performs affinity assessments of users to build a profile.

Claims 1-30 are allowable over the closest prior art for the following reasons:
Claim 1 recites: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] monitor progress of the user based on self-assessments periodically completed by the user, wherein each self-assessment includes: a happiness score determined based on a first set of rules; and a recommended track selected for the user based on a second set of rules; modify the track based on the self-assessments; suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a third set of rules, wherein the followers and the user share posts and socialize around shared contextual activity posts; and generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user, wherein the online service optimizes the activities based on the happiness graph.”

The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Claim 26 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] presenting a plurality of questions to the user; receiving answers to the questions from the user; generating a positive emotion score based on a first combination of a first plurality of the answers; generating a life satisfaction score based on a second combination of a second plurality of the answers; and generating the happiness score based on the positive emotion score and the life satisfaction score; and modify the track based on the self-assessments; suggest followers to the user from the users whose profiles match the profile of the user in terms of demographics, psychographics, and level of activity of the users on the online service using a set of rules, wherein the followers and the user share posts and socialize around shared contextual activity posts; and generate a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user, wherein the online service optimizes the activities based on the happiness graph.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a happiness graph for the user that correlates the activities and the followers with their impact on the happiness level of the user. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Claim 27 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] wherein each self- assessment includes a recommended track selected for the user by: presenting a plurality of questions to the user, wherein for each question, a first weight is assigned to each track; receiving answers to the questions from the user, wherein an answer for each question is selected from a plurality of choices, and wherein each choice is assigned a second weight; generating a score for each track by taking products of the second weights of the choices selected by the user in the answers to the questions and the first weights assigned to the track for the questions, and by adding the products; and selecting the track with the highest score as the recommended track; and modify the track based on the self-assessments.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating a score for each track by taking products of the second weights of choices selected by the user in the answers to the questions and first weights assigned to the track for the questions and by adding the products [of the specific weights determined]. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Claim 28 is allowable over the prior art under the same rationale presented above for Claim 27.

Claim 29 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: […] wherein each of the skills includes skill categories, and the instructions further configure the processor to perform a skill assessment of a user by: presenting to a user a set of questions for assessing affinity and mastery of the user in each of the skill categories; receiving answers from the user to the set of questions; generating, based on the answers, an assessment for the user for each of the skills, wherein the assessment includes an affinity assessment and a mastery assessment for each of the skill categories; generating an affinity profile of the user for each of the skills, wherein the affinity profile includes a list of the skill categories in decreasing order of average score of the answers, and wherein higher average score in a skill category indicates higher affinity for that skill category; generating a mastery profile of the user for each of the skills, wherein the mastery profile includes a list of the skill categories in decreasing order of average score of the answers, and wherein higher average score in a skill category indicates higher mastery for that skill category; identify and indicate to the user some of the skill categories in which the user has high affinity and high mastery; identify and indicate to the user some of the skill categories in which the user has high affinity and low mastery; and recommending a track from the plurality of tracks to the user based on the skill assessment.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Specifically, none of the prior art discloses generating the specific affinity and mastery profiles ordered in the specific way as claimed. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Claim 30 recites the following limitations: “ A System for providing an online service and social community for engaging, learning, and training skills for happiness, the system comprising: a processor; and memory storing instructions which when executed by the processor configure the processor to: provide the online service via a network to a plurality computing devices used by users to interact with the online service via the network; provide a plurality of tracks, wherein each track includes a set of activities, and wherein: the activities are programmed to address a specific goal, the activities are arranged in subsets such that the number and difficulty level of activities increase as the users progress through the subsets, the activities are gradually made available to the users based on progress made by the users in building their skills, and the activities include links to studies about the activities directly accessible by the users; present to a user questions for assessing strengths of the user in a plurality of character traits including emotional, intellectual, interpersonal, restraint, and future orientation; receive answers from the user to the questions; indicate dominant character trait or traits of the user based on the answers; and recommend a track from the plurality of tracks to the user based on the strengths.”
The closest prior art disclose various aspects of the claim above. However, none of the prior art discloses the above-emphasized limitations. Additionally, OOSITA would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459